Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 05/31/2019. Claims 1-9, 12, 15, 17-19 have been amended. Claims 11, 20 have been canceled. Claims 1-10, 12-19 are presented for examination.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  
In claims 1, 3, 12-13, 18, the claims recite both a "care giver computing device" and “care giver device.” Examiner recommends using one term throughout the specification for consistency.
In claim 4, line 1, "said monitoring of well-being" should be -- said monitoring of notifications related to well-being --.
In claim 5, line 1, "said monitoring of vitals" should be -- said monitoring of notifications related to vital sign reporting --.
In claim 14, line 2, "at least one care recipient device" should be -- at least one care giver device --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 teaches “wherein said monitoring of notifications related to medication adherence includes an interactive communication from the central processing station to a care recipient through the use of a care recipient device, wherein said interactive communication is a series of questions communicated to a care recipient, care manager, or professional care worker to monitor activities of daily life (ADL) including food prep, bathing, laundry, grooming, toileting, to determine whether a care recipient responds to care recipient device, to determine whether a care recipient has taken their medication, to determine whether a care recipient is in need of medication, or combinations thereof.” However, the specification does not further describe “wherein said interactive communication is a series of questions communicated to a care recipient, care manager, or professional care worker to monitor activities of daily life (ADL) including food prep, bathing, laundry, grooming, toileting.” Because no additional information is given, the disclosure fails to sufficiently describe the “interactive communication is a series of questions communicated to a care recipient, care manager, or professional care worker to monitor activities of daily life (ADL) including food prep, bathing, laundry, grooming, toileting.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, 14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the medication adherence" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the medication adherence” is interpreted as: “a medication adherence.”
The term "a central processing station employing interactive care giving software" in claim 1, line 15 renders the claim indefinite because it is unclear if the “central processing station” is the same one as or a different one from the claimed central processing station in claim 1, lines 5-6 (i.e., “at least one care recipient device for communicating between a care recipient and a central processing station”). Because claims 4-9, 12-13, 15-18 recite “the central processing station” or “said central processing station,” it is unclear which central processing station these dependent claims are referring to. For examination purposes, the “central processing station” in claim 1, line 15 is interpreted as the same one as the “central processing station” in claim 1, lines 5-6.
Claim 1 recites the limitation "the verbal communications received from the care recipient" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 mentions “wherein said central processing station interactively and verbally communicates with a care recipient” in lines 18-19, but does not specify the care recipient communicating back to the central processing station. For examination purposes, “said central processing station” is interpreted as receiving communications from the care recipient for interpretation of the care recipient’s verbal communications.
Claim 7 recites the limitation "said care recipient responses to communication based monitoring initiated by the central processing station" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 mentions “verbal communications received from the care recipient” in lines 17-18, but does not specify the communications being in response to communication based monitoring initiated by the central processing station. For examination purposes, “said care recipient responses” is interpreted as “the verbal communications received from the care recipient” in claim 1, lines 17-18.
Claim 7 recites the limitation "communication based monitoring initiated by the central processing station" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 
Claim 10 recites the limitation "said data processing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7, upon which claim 10 depends, and independent claim 1, upon which claim 7 depends, do not mention data processing. However, claim 9 mentions “data processing that determines whether...” in lines 1-2. For examination purposes, “said data processing” is interpreted as the “data processing” in claim 9, lines 1-2. Examiner recommends changing claim dependencies from claim 7 to claim 9.
The term "positively" in claim 14 is a relative term which renders the claim indefinite.  The term "positively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any question can be responded to "positively" because the term is subjective and includes a plurality of responses with no definite metes and bounds. For examination purposes, the question that has been responded to "positively" has been construed to be the one that satisfies the question such that it does not prompt any follow-up questions or actions.
The term "normal human conversation" in claim 16 is a relative term which renders the claim indefinite.  The term "normal human conversation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any conversation can be simulated in a "normal human" manner because the term is subjective and includes a plurality of conversation manners with no definite metes and bounds. For examination purposes, a "normal human conversation" has been construed to be the one where the user and verbal communication from the central processing station alternate in providing responses.
The term "immediately" in claim 18 is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining A message can be communicated at any time and be considered communicated "immediately" because the term is subjective and includes a response time range with no definite metes and bounds. For examination purposes, the message communicated "immediately" to said care recipient has been construed to be the one that has been communicated from the care giver device to said care recipient without any intermediary steps.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine).
Independent claim 1 recites aiding a care giver by: …communicating…to communicate at least one of said patient's physical well-being, mental well-being, emotional well-being, vital sign reporting, and the medication adherence…storing and executing…for interfacing and communicating…for receiving care recipient information, and for monitoring notifications from said central processing station related to at least one of the physical well-being, mental well-being, emotional well-being, vital sign reporting, and the medication adherence of the care recipient…storing information related to at least one care giver, at least one care recipient, at least one care giver computing device, and at least one care recipient device, …interactively and verbally communicates with a care recipient through communication…, interpreting the verbal communications received from the care recipient, and communicating…notifications related to at 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions). That is, the claim encompasses helping “care givers in a care circle in order to monitor and assist with care giving to a care recipient,” as described in ¶ 0001-0009 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., communication network comprising at least one of a cellular data or tele-communications network, a wired tele-communications network, and a Wi-Fi network; care recipient device; care giver computing device comprising memory (i.e., software) and a processing unit; central processing station employing interactive care giving software comprising at least an interactive voice recognition software) to perform the abstract idea. Looking to the specifications, a communication network (i.e., a cellular data or tele-communications network, a wired tele-communications network, and a Wi-Fi network), care recipient device; care giver computing device comprising memory (i.e., software) and a processing unit; central processing station employing interactive care giving software (i.e., interactive voice recognition software) is described at a high level of generality (¶ 0023-0028; ¶ 0033; ¶ 0035; ¶ 0058-0059), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, adding a step of “storing information” to a process that only recites helping a care giver monitor the care of a care recipient does not add a meaningful limitation to the process of helping a care giver monitor care, and as such, amounts to insignificant extrasolution activity. Furthermore, the additional limitations of “interactively and verbally communicates with a care recipient through communication” only provides input for the performance of the abstract idea and the additional limitations of “communicating with at least one care giver device notifications” (which includes the “care giver computing device…receiving care recipient information” and “monitoring notifications”) only displays the output of the performed abstract idea, and as such, amounts to insignificant extrasolution activity. See: 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. Also, the limitations of using “interactive voice recognition software” to “interactively and verbally communicates” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Lichorowic et al. (U.S. Patent App. Pub. No. US 2013/0077772 A1) (Lichorowic: ¶ 0069) and Kluger et al. (U.S. Patent App. Pub. No. US 2015/0134343 A1) (Kluger: ¶ 0064), using interactive voice recognition software to interactively and verbally communicate is well-understood, routine, and conventional, and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of using a “communication network comprising at least one of a cellular data or tele-communications network, a wired tele-communications network, and a Wi-Fi network” to communicate between devices is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Lichorowic et al. (U.S. Patent App. Pub. No. US 2013/0077772 A1) (Lichorowic: ¶ 0044), using a wired tele-communications network to communicate between devices is well-understood, routine, and conventional, and the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well understood, routine, and conventional elements/functions, and thus, do not amount to “significantly more” than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible 
Dependent claims 2-10, 12-19 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claim 2 further defines “the at least one care recipient device” as a “device for communicating messages from a care giver or a central processing station to a care recipient” (as one of the alternatives), Claim 3 further defines “the at least one care giver computing device” as a “device containing a CPU and RAM.” Claims 11-13 further defines the “interactive care giving software” and recites the additional elements of “an interface.” These additional elements are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 4-10, 12-14, 16-19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 15 further recites the additional elements of “receives additional patient information,” which only provides input for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. Claim 15 also further recites the additional elements of “additional care recipient devices, said devices comprising: heart rate monitors, motion trackers, activity trackers, blood pressure machines, medical devices, electronic pill boxes, mobile devices, GPS trackers, third parties databases, or combinations thereof.” The limitations of “receives additional patient information from…medical devices” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kluger et al. (U.S. Patent App. Pub. No. US 2015/0134343 A1) (Kluger: ¶ 0022; ¶ 0143) and Cosentino et al. (U.S. Patent App. Pub. No. 2007/0021979 A1) (Cosentino: ¶ 0236; ¶ 0258), receiving information from medical devices is well-understood, routine, and conventional, and thus, do not amount to “significantly more” than the judicial exception. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 1-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lichorowic et al. (U.S. Patent App. Pub. No. US 2013/0077772 A1, hereinafter referred to as "Lichorowic") in view of Kluger et al. (U.S. Patent App. Pub. No. US 2015/0134343 A1, hereinafter referred to as "Kluger").
Regarding (currently amended) claim 1, Lichorowic teaches a system for aiding a care giver, the system comprising: 
a communication network, the communication network comprising at least one of a cellular data or tele-communications network, a wired tele-communications network, and a Wi-Fi network (Lichorowic: ¶ 0044, i.e., “software and data transferred via the communications interface 624 are in the form of signals, which may be electronic, electromagnetic, optical or other type of signal capable of being transferred across the communications interface 624 using the cable 628. The cable 628 links to the communications interface 624 via the communications path 626. The communications path 626 can carry electronic signals via the cable 628, fiber optics, a telephone line, a radio frequency (RF) link, or other types of communication channels”); 
at least one care giver (Lichorowic: ¶ 0069, i.e., Examiner interprets the “user 110” as the care giver because “the notification event may be selected at the option of the user 110 or created by the user 110…asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”) computing device (Lichorowic: ¶ 0042, i.e., Examiner interprets the “mobile phone (e.g., communication device, a computing device, a personal digital assistant (PDA), a mobile telephone, a multi-function voice enabled device, a voice-over-Internet Protocol (VoIP) device, or other mobile phones)” of the “user 110” as the claimed care giver computing device) in communication with the communication network (Lichorowic: ¶ 0043, i.e., “the computer system 600 can be implemented on any appropriate operating system…that can support Internet access”; ¶ 0066, i.e., “an interface 1310 (e.g., web interface…)…on a client (e.g., mobile device 112)”), the care giver computing device comprising memory and a processing unit for storing and executing software (Lichorowic: ¶ 0045-0047) for interfacing and communicating with the central processing station for (Lichorowic: ¶ 0070, i.e., “indicate when a blood sugar reading of a family member is outside a predetermined range, over a predetermined number of days in a row. When this blood sugar reading event occurs, the confirmation criteria rule may facilitate notifying the user 110…The user 110 may also access the response information by accessing a secure web interface (e.g., interface 1310) and viewing the response. The response information may include medical related information of the contact 1335 including biometric measurement information, data measured by a medical device, diagnostic information and health status information of the contact 1335”); and 
a central processing station (Lichorowic: ¶ 0066, i.e., “event monitoring system 1305 may be incorporated in a server”) employing interactive care giving software for storing information related to at least one care giver, at least one care recipient, at least one care giver computing device, and at least one care recipient device (Lichorowic: ¶ 0068, i.e., “save health-related information of the contact 1335 in the storage device 1315”; ¶ 0070, i.e., “the contact list and the list of notification events are maintained by the user 110 and are stored in the storage device 1315”; ¶ 0071, i.e., “the status of the call is saved in the storage device 1315”; ¶ 0072, i.e., “the response information received from the contact 1335 is…stored in the storage device 1315”), the interactive care giving software comprising at least an interactive voice recognition software wherein said central processing station interactively and verbally communicates with a care recipient through communication with a care recipient device using the communications network (Lichorowic: ¶ 0069, i.e., “generate one or more telephone calls to one or more contacts 1335…The notification event may include a customized message from the user, a predetermined data collection dialog or the like…reading a personal or customized message (e.g., pre-recorded by the user 110) asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”), interpreting the verbal communications received from the care recipient, and communicating with at least one care giver device notifications (Lichorowic: ¶ 0070, i.e., “a confirmation criteria rule may indicate when a blood sugar reading of a family member is outside a predetermined range, over a predetermined number of days in a row. When this blood sugar reading event occurs, the confirmation criteria rule may facilitate notifying the user 110”).
Yet, Lichorowic does not explicitly teach, but Kluger teaches, in the same field of endeavor,
at least one care recipient device (Kluger: ¶ 0004, i.e., “standard telephones, cell phones, stand-alone key pads for attachment to a telephone, smart phones, tablets, laptops, desk top computers, internet television, and the like…configured for one touch receiving and/or placing of audio calls or text messages to and from providers of healthcare related services participating in the care of the patient-user”) for communicating between a care recipient and a central processing station for a care recipient to communicate (Kluger: ¶ 0139; ¶ 0165; ¶ 0167, i.e., “the server is designed to interconnect multiple layers of subscribers who are registered participants of the system…subscribers are patients who are consumers of the application”) at least one of said patient's physical well-being, mental well-being, emotional well-being, vital sign reporting, and the medication adherence to said central processing station (Kluger: ¶ 0073, i.e., “reminders to take a medication at a specific time and on a specific date…The system is programmed to have the patient-subscriber actively acknowledge the reminder by interacting with the system (FIG. 8I), and to record the patient's action or lack thereof”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a care recipient device for communicating between a care recipient and a central processing station for a care recipient, as taught by Kluger, within the system of Lichorowic, with the motivation of “[improving] coordinated decision making in the end users best interests in non-traditional medical settings such as at home using any one of several types of communications devices” (Kluger: abstract).
Regarding (currently amended) claim 2, Lichorowic and Kluger teaches the system of claim 1 wherein the at least one care recipient device for communicating with a care recipient is a line based telephone system, a television, a computer, a mobile device, a tablet, or other device for communicating (Kluger: ¶ 0004, i.e., “standard telephones, cell phones, stand-alone key pads for attachment to a telephone, smart phones, tablets, laptops, desk top computers, internet television, and the like”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 3, Lichorowic and Kluger teaches the system of claim 1 wherein the at least one care giver computing device is a mobile device, a smart device, a desktop computer, a laptop computer, a tablet, a smart watch, a smart television, a device containing a CPU and RAM, or combinations thereof (Lichorowic: ¶ 0042, i.e., “mobile phone (e.g., communication device, a computing device, a personal digital assistant (PDA), a mobile telephone, a multi-function voice enabled device, a voice-over-Internet Protocol (VoIP) device, or other mobile phones)”; ¶ 0043).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 4, Lichorowic and Kluger teaches the system of claim 1 wherein said monitoring of well-being includes an interactive communication from the central processing station to a care recipient through the use of a care recipient device, wherein said interactive communication is a series of questions communicated to a care recipient relating to a care recipient's mental well-being, physical well-being, condition, feeling, pain, sleep, need for transportation, appetite, needs, water intake, exercise, current weight, or combinations thereof (Lichorowic: ¶ 0042, i.e., “the notification event may also include reading a personal or customized message (e.g., pre-recorded by the user 110) asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 5, Lichorowic and Kluger teaches the system of claim 1 wherein said monitoring of vitals includes an interactive communication from the central processing (Lichorowic: ¶ 0042, i.e., “the notification event may also include reading a personal or customized message (e.g., pre-recorded by the user 110) asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 6, Lichorowic and Kluger teaches the system of claim 1 wherein said monitoring of notifications related to medication adherence includes an interactive communication from the central processing station to a care recipient through the use of a care recipient device, wherein said interactive communication is a series of questions communicated to a care recipient, care manager, or professional care worker to monitor activities of daily life (ADL) including food prep, bathing, laundry, grooming, toileting, to determine whether a care recipient responds to care recipient device, to determine whether a care recipient has taken their medication, to determine whether a care recipient is in need of medication, or combinations thereof (Lichorowic: ¶ 0042, i.e., “the notification event may also include reading a personal or customized message (e.g., pre-recorded by the user 110) asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 7, Lichorowic and Kluger teaches the system of claim 1 wherein said care recipient responses to communication based monitoring initiated by the central processing station is stored on the central processing station (Lichorowic: ¶ 0072, i.e., “the response information received from the contact 1335 is…stored in the storage device 1315”) and are (Lichorowic: ¶ 0070, i.e., “a confirmation criteria rule may indicate when a blood sugar reading of a family member is outside a predetermined range, over a predetermined number of days in a row. When this blood sugar reading event occurs, the confirmation criteria rule may facilitate notifying the user 110”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 8, Lichorowic and Kluger teaches the system of claim 1 wherein said communication from said central processing station are pre-recorded messages using at least one care giver's voice which may include care plans, care reminders, care instructions or combinations thereof (Lichorowic: ¶ 0042, i.e., “the notification event may also include reading a personal or customized message (e.g., pre-recorded by the user 110) asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 9, Lichorowic and Kluger teaches the system of claim 7 wherein if the central processing station determines through data processing whether a care recipient needs assistance, the central processing station contacts a care giver, a care recipient's doctor, emergency medical and non-medical support, a pharmacy, a family member, a friend of the care giver, an emergency contact of the care giver, or combinations thereof (Lichorowic: ¶ 0070, i.e., “a confirmation criteria rule may indicate when a blood sugar reading of a family member is outside a predetermined range, over a predetermined number of days in a row. When this blood sugar reading event occurs, the confirmation criteria rule may facilitate notifying the user 110 or a predetermined contact (e.g., medical caregiver or medical emergency response entity)”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 10, Lichorowic and Kluger teaches the system of claim 7 wherein said data processing is performed in real time, over time based on data that it has already collected, or combinations thereof (Lichorowic: ¶ 0072, i.e., “the response information received from the contact 1335 is…stored in the storage device 1315…The response information is also monitored by the response monitor module 1355 to facilitate activation of any confirmation notification rules defined by the user 110. For example, the response monitor module 1355 may trigger a confirmation response when the medical related information provided by the one or more contacts is outside of a predetermined range. The confirmation notification rules may be part of a notification rule, e.g. notification rule 108. In one configuration, when a confirmation rule is triggered by any response from the contact 1335, a notification message is sent by the confirmation module 1360 to the user 110”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 12, Lichorowic and Kluger teaches the system of claim 1 wherein said interactive care giving software includes an interface for a care giver device for communicating with the central processing station for receiving and displaying information related to at least one care recipient (Lichorowic: ¶ 0070, i.e., “the user 110 may also access the response information by accessing a secure web interface (e.g., interface 1310) and viewing the response. The response information may include medical related information of the contact 1335 including biometric measurement information, data measured by a medical device, diagnostic information and health status information of the contact 1335”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 13, Lichorowic and Kluger teaches the system of claim 1 wherein said interactive care giving software includes an interface for alerting a care giver device when a recipient is in need of help or an emergency (Lichorowic: ¶ 0070, i.e., “indicate when a blood sugar reading of a family member is outside a predetermined range, over a predetermined number of days in a row. When this blood sugar reading event occurs, the confirmation criteria rule may facilitate notifying the user 110”; ¶ 0072, i.e., “the response monitor module 1355 may trigger a confirmation response when the medical related information provided by the one or more contacts is outside of a predetermined range. The confirmation notification rules may be part of a notification rule, e.g. notification rule 108. In one configuration, when a confirmation rule is triggered by any response from the contact 1335, a notification message is sent by the confirmation module 1360 to the user 110”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 14, Lichorowic and Kluger teaches the system of claim 1 wherein said interactive care giving software causes the central processing station to interface with at least one care recipient device for alerting a care giver when a recipient has not responded to at least one interactive question or has not responded to at least one interactive question positively (Lichorowic: ¶ 0070, i.e., “indicate when a blood sugar reading of a family member is outside a predetermined range, over a predetermined number of days in a row. When this blood sugar reading event occurs, the confirmation criteria rule may facilitate notifying the user 110”; ¶ 0072, i.e., “the response monitor module 1355 may trigger a confirmation response when the medical related information provided by the one or more contacts is outside of a predetermined range. The confirmation notification rules may be part of a notification rule, e.g. notification rule 108. In one configuration, when a confirmation rule is triggered by any response from the contact 1335, a notification message is sent by the confirmation module 1360 to the user 110”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 15, Lichorowic and Kluger teaches the system of claim 1 wherein said central processing station receives additional patient information from additional care recipient devices, said devices comprising: heart rate monitors, motion trackers, activity trackers, blood pressure machines, medical devices, electronic pill boxes, mobile devices, GPS trackers, third parties databases, or combinations thereof (Kluger: ¶ 0022, i.e., “third party home-based telemonitoring devices such as electronic scales, glucometers to interface with the device for the transmission of data”; ¶ 0143, i.e., “with Bluetooth, ZigBee, or RFID installed, any of the communication appliances used to communicate with the system can communicate wirelessly with in-home partner devices such as a glucose meter, blood pressure cuff, weight scale, printer, etc., Such monitoring of patient-user biological metrics supplement the messaging, reports, and reminder function of the system…the system acts as a pass-through of component data to data servers. The unit thus collects the patients’ data readings”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 16, Lichorowic and Kluger teaches the system of claim 1 wherein said verbal communication from the central processing station is made using a pre-recorded message or synthesized message using or simulating at least one care giver's voice for simulating a normal human conversation (Lichorowic: ¶ 0042, i.e., “the notification event may also include reading a personal or customized message (e.g., pre-recorded by the user 110) asking a yes or no medication adherence question and recording a response, asking for and recording health related information including blood sugar reading, blood pressure reading, and asking for and recording any response (e.g., voice message) from the family member”).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 17, Lichorowic and Kluger teaches the system of claim 1 wherein said interactive care giving software is modifiable by a care giver to modify the central processing station setting for the frequency of care recipient interactive communications, the type of care recipient interactive communications, the medical profile of a care recipient, the doctor information of a care recipient, the medical information pertaining to a care recipient, or combinations thereof (Lichorowic: ¶ 0067; ¶ 0068, i.e., “the creation of each new contact by the user triggers an authentication or notification rule…at a user-specified date and time”; ¶ 0069, i.e., “a notification event may include instructions to call a family member in the contact list 1320 every morning, except Sunday, at 11:15 am”).

Regarding (currently amended) claim 18, Lichorowic and Kluger teaches the system of claim 1 wherein said interactive care giving software allows for any care giver device to immediately communicate a message to said care recipient by recording a voice message to be transmitted to a care recipient device from the central processing station (Kluger: ¶ 0051, “a message can be left as a voice mail…the message can be left by the sender in the cloud”; ¶ 0064, i.e., “non-medication messages, alerts or reports can be left for the subscriber as voicemail messages, stored at the central server facility. In this way healthcare providers, caregivers and others can leave voice mail alerts”), by texting or emailing a message to the central processing station which converts the email or text to a verbal communication sent to a care recipient device from the central processing station (Kluger: figure 8b, i.e., display of “My Alerts Messaging Center,” which includes a “send a new message” button; ¶ 0049, i.e., “for electronic communications devices, the graphic user interface (GUI)…programmed to accept an incoming call/message”; ¶ 0078-0079; ¶ 0165, i.e., “the system can employ cloud based Interactive Voice Response (IVR) technologies to both deliver messages, and intake voice responses”), or by directly connecting a care giver device to a care recipient device (Kluger: ¶ 0049, i.e., “for electronic communications devices, the graphic user interface (GUI)…programmed to accept an incoming call/message or dial out to the phone number of a designated provider”; ¶ 0080).
The obviousness of combining the teachings of Lichorowic and Kluger are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 19, Lichorowic and Kluger teaches the system of claim 1 wherein said care recipient may communicate with an interactive communication menu located on a central processing station allowing said care recipient to communicate with one or more care givers directly (Kluger: figure 8d, i.e., display of “EasyConnect Helpful Contacts,” including the options to communicate with “1 - Primary Care Doctor,” “2 - Specialist," and “5 - Home Caregiver” via a plethora of different means as described by icons in the box in the lower right-hand corner).
. 
Response to Arguments
Applicant's arguments filed 05/31/2019 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/31/2019.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“the claims have been integrated into a Practical Application”;
Regarding the 102 rejections, the cited prior art references fail to teach the amended limitations.
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections: 
It is respectfully submitted that the amendments have not overcome all of the 112 rejections from the Office Action dated 11/30/2018. Examiner maintains some rejections, which have been updated to address Applicant’s amendments and remarks in the above Office Action.
In response to Applicant’s argument that (b) regarding the 101 rejections, 
“the claims have been integrated into a Practical Application”: 
It is respectfully submitted that Applicant fails to point to specific additional elements or reasons to specify how “the claims have been integrated into a Practical Application.” 
Examiner maintains the 101 rejections of claims 1-10, 12-19, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 102 rejections, the cited prior art references fail to teach the amended limitations: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and the analogous independent claims and the remaining dependent claims have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626